Citation Nr: 1525574	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for a bilateral shoulder disability, to include degenerative disk disease of the neck.

3.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Washington Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969 in the United States Army.

The case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO) in Seattle, Washington: specifically, a March 2010 rating decision which denied service connection for a left ankle disability, and an August 2009 rating decision which denied service connection for a bilateral shoulder disability and declined to reopen the claim of service connection for a low back disability for lack of new and material evidence received.  Service connection for a low back disability was initially denied by a June 2005 rating decision, which the Veteran did not appeal.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in January 2015.  A transcript of the hearing is associated with the claims file.

The issue of service connection for a left knee disability has been raised by the record, namely a January 2015 letter by VA orthopedic surgeon D.R.C. which states that the Veteran's left knee arthritis is as likely as not related to his active service, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for left ankle, bilateral shoulder, and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Entitlement to service connection for a low back disability was denied in an unappealed June 2005 rating decision.
 
2.  Evidence received since the June 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a low back disability.

In a June 2005 rating decision, service connection for a low back disability was denied.  The basis for the denial was lack of evidence supporting that the condition was incurred in service.  The Veteran did not appeal the denial.  As such, the decision is final. 

Since June 2005, the Veteran has submitted additional evidence and arguments that if presumed credible for purposes of reopening, show the possibility of a low back disability as related to his military service.  Specifically, the Veteran submitted buddy statements describing an in-service accident in which he fell from a train.  He also submitted numerous VA and private treatment records and treatment records for workman's compensation purposes, all relating to his spinal condition and which include the results of diagnostic testing of the spine including MRIs.  Accordingly, this evidence is sufficient to reopen the previously-denied claims for service connection for a low back disability.  See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back disability is reopened.


REMAND

While the Board regrets the additional delay, upon preliminary review of the evidence and in light of the reopening above, the Board finds that further development for the remaining claims is unfortunately necessary.

I.  Left Ankle

The Veteran has submitted a March 2015 statement from Dr. D.C., his treating physician, in regard to the Veteran's left ankle condition.  Dr. D.C. states that x-rays on record under CPRS Vista Imaging reveal "quite a bit of calcific changes in the deltoid ligament area at the medial ankle, which would be consistent with old ligamentous injury, and bleeding into the ligament from the old injury."  Dr. D.C. opines that: "This is a common result from old injuries.  Therefore, I can say without reservation, that, it is more likely than not that with this active military duty injury with the train incident that the ankle was injured at the same time as the knee and is more likely than not probability."  The Board notes that it is unclear which x-ray results Dr. D.C. references in his opinion.

The Board notes as well the April 2013 VA examination for ankle conditions.  The VA examiner noted: "Subcentimeter ossified bodies around the medial malleolus
bilaterally, may represent sequela of old trauma.  The ankle mortises appear maintained bilaterally", further, "Findings of chronic enthesopathy involving the posterior calcaneus bilaterally," and "Mild degenerative changes of the right talonavicular joint."  The VA examiner nevertheless found the Veteran's left ankle condition is less likely than not related to service, as the service treatment records which note the Veteran's injury as a result of the February 1968 train accident detail heel pain, not ankle pain.  Further, VA records show diagnosis of acute left ankle fracture in November 2001 (avulsion fracture).

The Board finds a new VA examination necessary, to consider the conflicting medical opinions, and in light of the fact that the record supports that the Veteran injured his left ankle post-service, in 2001, as well as his claimed in-service injury.

II.  Bilateral Shoulders

The Veteran has contended that he suffers from a current bilateral shoulder condition, to include a neck condition, as a result of falling from a train in service, in February 1968.  An April 2013 VA treatment record notes treatment for the condition of "bilateral, shoulder pain in the setting of degenerative disk disease of neck."  

The Board finds a VA examination necessary to opine as to the likelihood that the Veteran suffers from a bilateral shoulder condition, to include a neck condition, which was incurred in service, to include his in-service fall from the train.
 
III.  Low Back

The Veteran has contended that he suffers from a current low back condition as a result of falling from a train in service, in February 1968.  The Veteran has submitted private VA and private treatment records and treatment records for workman's compensation purposes, relating to his spinal condition and which include the results of diagnostic testing of the spine including MRIs.  

The evidence of record, including treatment records for workman's compensation purposes and the Veteran's lay statements, support that the Veteran suffered post-service injuries to his low back, in August 2002 and August 2003.  However, the Veteran contends that these injuries aggravated his original low back injury, which occurred in service.  The treatment records for workman's compensation purposes support that the Veteran had a preexisting condition before his August 2003 injury, which he suffered in his post-service employment.  Notably, an October 2003 treatment record discusses preexisting degenerative disease of the lumbar spine, and "quite likely, the mild paracentral disc herniation was preexisting as well."  

The Board finds a VA examination necessary in light of the new and material evidence of record, and to opine as to the likelihood that the Veteran suffers from a low back/spinal condition which was incurred in service, to include his in-service fall from the train.

Accordingly, the case is REMANDED for the following action:

1.  Left Ankle

Schedule the Veteran for a VA examination for his left ankle conducted by a medical provider skilled in the diagnosis and treatment of musculoskeletal conditions.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

(a) whether it is at least as likely as not that the Veteran's left ankle condition was incurred in or otherwise related to his active military service, to include an in-service train accident in February 1968.

The examiner should address any conflicting evidence of record, including the March 2015 letter from Dr. D.C. and the April 2013 VA examiner's report.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

2.  Bilateral Shoulders

Schedule the Veteran for an appropriate VA examination for his bilateral shoulders, to include degenerative disk disease of neck.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

(a) whether it is at least as likely as not that the Veteran's bilateral shoulder conditions, to include degenerative disk disease of neck, were incurred in or otherwise related to his active military service, to include an in-service train accident in February 1968.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

3.  Low Back

Schedule the Veteran for an appropriate VA examination for his low back.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

(a) whether it is at least as likely as not that the Veteran's low back and spinal condition was incurred in or otherwise related to his active military service, to include an in-service train accident in February 1968.  

In the opinion, the examiner should discuss as well the post-service low back injuries the Veteran suffered in August 2002 and August 2003.  

Particular attention is directed to the treatment records for workman's compensation purposes, including the October 2003 note that discusses preexisting degenerative disease of the lumbar spine, and "quite likely, the mild paracentral disc herniation was preexisting as well."  

The examiner is further requested to discuss the diagnostic testing of record, including the MRIs and X-rays of record.  

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


